DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 02/02/2022, has been entered. Claims 1-20 are pending. Applicant’s arguments regarding claims 1-20 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fail to anticipate or render obvious a system for monitoring a water level proximate to a vehicle, the system comprising: at least one sensor configured such that the control unit can determine in real time: a pitch of a trailer coupled to the vehicle; and a height of a surface of water proximate to the trailer; and a display screen controlled by the control unit to display a real time image simultaneously comprising: a side-view graphical representation of the trailer including the pitch of the trailer; and a cross-sectional graphical representation of the surface of water proximate to the trailer, in conjunction with the remaining claim limitations.
Regarding claims 2-10: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 11: The prior art, alone or in combination, fail to anticipate or render obvious a method comprising: based on the sensor data, determining in real time a pitch of a trailer coupled to a vehicle; and a height of a surface of water proximate to the trailer; and displaying, on a display screen controlled by the control unit, a real time image simultaneously comprising: a side-view graphical representation of the trailer including the pitch of the trailer; and a cross-sectional graphical representation of the surface of water proximate to the trailer, in conjunction with the remaining claim limitations.
Regarding claims 12-18: These claims are allowable due to at least their dependency on claim 11.
Regarding claim 19: The prior art, alone or in combination, fail to anticipate or render obvious a system for monitoring water level proximate to a vehicle, the system comprising: at least one sensor configured such that the control unit can determine in real time a depth of the vehicle within a body of water and a pitch of a trailer towed by the vehicle; and a display screen disposed within a dashboard of the vehicle and controlled by the control unit to display a real time image comprising a side-view graphical representation of the depth of the vehicle in the body of water and the pitch of the trailer towed by the vehicle, in conjunction with the remaining claim limitations.
Regarding claim 20: This claim is allowable due to at least its dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856